
	
		III
		110th CONGRESS
		2d Session
		S. RES. 709
		IN THE SENATE OF THE UNITED STATES
		
			November 19, 2008
			Mr. Kerry (for himself,
			 Ms. Snowe, Mrs.
			 Boxer, Ms. Cantwell,
			 Mr. Reed, Mr.
			 Inouye, and Mr. Whitehouse)
			 submitted the following resolution; which was referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		
			November 20, 2008
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Expressing the sense of the Senate that the
		  United States should pursue the adoption of bluefin tuna conservation and
		  management measures at the 16th Special Meeting of the International Commission
		  on the Conservation of Atlantic Tunas.
	
	
		Whereas Atlantic bluefin tuna fishery is valuable
			 commercially and recreationally in the United States and many other
			 countries;
		Whereas the International Convention for the Conservation
			 of Atlantic Tunas entered into force on March 21, 1969;
		Whereas the Convention established the International
			 Commission for the Conservation of Atlantic Tunas to coordinate international
			 research and develop, implement, and enforce compliance of the conservation and
			 management recommendations on the Atlantic bluefin tuna and other highly
			 migratory species in the Atlantic Ocean and the adjacent seas, including the
			 Mediterranean Sea;
		Whereas in 1974, the Commission adopted its first
			 conservation and management recommendation to ensure the sustainability of
			 Atlantic bluefin tuna throughout the Atlantic Ocean and Mediterranean Sea,
			 while allowing for the maximum sustainable catch for food and other
			 purposes;
		Whereas in 1981, for management purposes, the Commission
			 adopted a working hypothesis of 2 Atlantic bluefin tuna stocks, with 1
			 occurring west of 45 degrees west longitude (hereinafter referred to as the
			 western Atlantic stock) and the other occurring east of 45
			 degrees west longitude (hereinafter referred to as the eastern Atlantic
			 and Mediterranean stock);
		Whereas, despite scientific recommendations intended to
			 maintain bluefin tuna populations at levels that will permit the maximum
			 sustainable yield and ensure the future of the stocks, the total allowable
			 catch quotas have been consistently set at levels significantly higher than the
			 recommended levels for the eastern Atlantic and Mediterranean stock;
		Whereas despite the establishment by the Commission of
			 fishing quotas based on total allowable catch levels for the eastern Atlantic
			 and Mediterranean bluefin tuna fishery that exceed scientific recommendations,
			 compliance with such quotas by parties to the Convention that harvest that
			 stock has been extremely poor, most recently with harvests exceeding such total
			 allowable catch levels by more than 50 percent for each of the last 4
			 years;
		Whereas insufficient data reporting in combination with
			 unreliable national catch statistics has frequently undermined efforts by the
			 Commission to assign quota overharvests to specific countries;
		Whereas the failure of many Commission members fishing
			 east of 45 degrees west longitude to comply with other Commission
			 recommendations to conserve and control the overfished eastern Atlantic and
			 Mediterranean bluefin tuna stock has been an ongoing problem;
		Whereas the Commission's Standing Committee on Research
			 and Statistics noted in its 2006 report that the fishing mortality rate for the
			 eastern Atlantic and Mediterranean stock may be more than 3 times the level
			 that would permit the stock to stabilize at the maximum sustainable catch
			 level, and continuing to fish at the level of recent years is expected
			 to drive the spawning biomass to a very low level giving rise to
			 a high risk of fishery and stock collapse;
		Whereas the Standing Committee's 2008 report recommended
			 that the annual harvest levels for eastern Atlantic and Mediterranean bluefin
			 tuna be reduced from 32,000 metric tons to 15,000 metric tons or less to halt
			 decline of the resource and initiate rebuilding;
		Whereas the Standing Committee has stated that time and
			 area closures could greatly facilitate the implementation and monitoring of
			 rebuilding strategies and recommended a closure of the Mediterranean Sea in
			 May, June, and July, as well as a minimum size limit of 25 kilograms;
		Whereas in 2006, the Commission adopted the
			 Recommendation by ICCAT to Establish a Multi-Annual Recovery Plan for
			 Bluefin Tuna in the eastern Atlantic and Mediterranean containing a
			 wide range of management, monitoring, and control measures designed to
			 facilitate the recovery of the eastern Atlantic and Mediterranean bluefin tuna
			 stock;
		Whereas the Recovery Plan is inadequate and allows
			 overfishing and stock decline to continue, and initial information indicates
			 that implementation of the plan in 2007 by many eastern Atlantic and
			 Mediterranean bluefin tuna harvesting countries has been poor;
		Whereas since 1981, the Commission has adopted additional
			 and more restrictive conservation and management recommendations for the
			 western Atlantic bluefin tuna stock, and these recommendations have been
			 implemented by Nations fishing west of 45 degrees west longitude, including the
			 United States;
		Whereas despite adopting, fully implementing, and
			 complying with a science-based rebuilding program for the western Atlantic
			 bluefin tuna stock by countries fishing west of 45 degrees west longitude,
			 catches and catch rates remain very low;
		Whereas many scientists believe that mixing occurs between
			 the western Atlantic bluefin tuna stock and the eastern Atlantic and
			 Mediterranean stock, and as such, poor management and noncompliance with
			 recommendations for one stock are likely to have an adverse effect on the other
			 stock; and
		Whereas additional research on stock mixing will improve
			 the understanding of the relationship between eastern and western bluefin tuna
			 stocks and other fisheries, which will assist in the conservation, recovery,
			 and management of the species throughout its range: Now, therefore, be
			 it
		
	
		That it is the sense of the Senate
			 that the United States delegation to the 16th Special Meeting of the
			 International Commission for the Conservation of Atlantic Tunas, should—
			(1)pursue a
			 meaningful assessment of Commission member compliance with the
			 Recommendation by ICCAT to Establish a Multi-Annual Recovery Plan for
			 Bluefin Tuna in the eastern Atlantic and Mediterranean (Recommendation
			 06–05), including seeking detailed explanations from Commission members that
			 have failed to effectively implement the terms of the recommendation;
			(2)pursue the
			 adoption by the Commission of measures designed to eliminate non-compliance,
			 including, as appropriate, deducting a portion of a future quota for a party to
			 compensate for such party exceeding its quota in prior years, and where
			 appropriate, steps should be taken to link non-compliance with reductions in
			 fishery or market access;
			(3)seek a temporary
			 suspension of the eastern Atlantic and Mediterranean bluefin tuna fishery,
			 including all trade, if significant progress toward establishing science-based
			 management measures, improving monitoring and control measures, and addressing
			 compliance issues is not made at the Commission this year;
			(4)seek to
			 strengthen the conservation and management of the eastern Atlantic and
			 Mediterranean bluefin tuna by making recommendations to halt the decline of the
			 stock and begin to rebuild it, including reducing annual harvest levels so that
			 they do not exceed recommendations of the Standing Committee and expanding the
			 time and area closure for the Mediterranean purse seine fleet to include May,
			 June, and July; and
			(5)pursue additional
			 research on the relationship between the western Atlantic and eastern Atlantic
			 and Mediterranean bluefin tuna stocks and the extent to which the populations
			 intermingle.
			
